DETAILED ACTION
This office action is in response to applicant's communication filed on 04/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 6, 8-11, and 17 are amended.
Claims 1-20 are now pending in this application.
The previously raised objections to the Abstract are withdrawn in view of Applicant's amendments.
The previously raised objections to claims 6, 9-11 are withdrawn in view of Applicant's amendments to the claims. However, claims 9-11 are objected to for inconsistent language regarding “first selected decentralized identity store” and “first selected decentralized identity store”. 
The previously raised 35 U.S.C. §101 rejections of claims 17-20 are withdrawn in view of Applicant's amendments to the claims.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive. 
	
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.
With respect to arguments on pages 9 and 12, 
	“...decentralized identity stores are not distributed ledgers or blockchains. Instead, each of the plurality of decentralized identity stores provides decentralized storage service ...does not centrally maintain users' credentials or personally identifiable information (as those centralized storage services do), but uses a distributed ledger...”, “...identity stores are not the nodes storing distributed ledgers; instead, the identity stores are decentralized storage services that use distributed ledgers to verify and/or authenticate...”:
	The Examiner respectfully disagrees with the applicant’s arguments. 
The claim language does not appear to explicitly state that identity stores are not nodes storing distributed ledgers. 
	Morever, Reed discloses in page 5: “Sovrin ledger is...a globally distributed ledger of root identity records maintained by trusted institutions... Sovrin agents are a new type of network service that give Sovrin identity owners (people and organizations) a permanent, privacy-protecting way to perform identity and data management transactions... Sovrin clients are apps...to communicate with Sovrin agents and the Sovrin ledger to conduct identity transactions of all types”, page 7: “Validator/Observer nodes in the Sovrin ledger... Validator nodes run the Plenum consensus protocol to validate new Sovrin transactions. Every “write” to the Sovrin ledger must be sent to a validator node...”, page 9: “Figure 4”, page 12: “Sovrin agents are a solution to the challenge of coordinating messages and state across multiple Sovrin clients operating on multiple edge devices (smartphones, laptops, cars, etc.) This is not dissimilar to other cloud messaging/storage/sharing services such as Apple iMessage, Apple iCloud or Dropbox...”, and page 14: “...create the identity
owner’s Sovrin identifier (see the Sovrin Identifiers section)”, and thereby teaches that Sovrin ledger nodes [read on ‘identity store’] do not centrally maintain user information, rather provide decentralized storage service through the Sovrin agents, uses validator nodes [read on ‘distributed ledger’] to validate [read on ‘verify or authenticate’] user data access and users use decentralized identifiers.
	As such, the rejection of the claim is maintained.

Claim Objections
Claims 9-11 are objected to because of the following informalities:
Claims 9-11 appears to include inconsistent language/claim limitations corresponding to “first selected decentralized identity store” and “first decentralized identity store”. The examiner notes that either form is acceptable, however the term must have antecedent basis and should be consistent throughout the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (“The Technical Foundations of Sovrin”, 2016) in view of Bi (“An Accelerated Method for Message Propagation in Blockchain Networks”).

Regarding claim 1,
Reed teaches A computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform: *see page5 (discusses clients/apps on computing devices), page7/Fig.3 (shows client devices, such as smartphones, laptops, that are known to include processors, storage media)
...interfacing with each of a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to the decentralized identity, *see Fig.3/page7 (discusses clients writing-to/reading-from [interfacing with] various nodes [decentralized identity stores]), pages6-8 (discusses distributed ledger nodes [store] operated by stewards [decentralized identity]), page8 (“Identity ledger ...system of record for all identity records written by Sovrin identity owners [also read on ‘decentralized identity’]), page20 (discusses identity owners controlling data regarding their identities, personal data, credentials etc...), page10 (“Agencies & Agent Endpoints”)
such that if a change is made to at least some data stored on one of the decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, *see page 6 (“...public permissioned ledger... is able run a DLT consensus 
wherein each of the plurality of decentralized identity stores provides decentralized storage service to users using decentralized identifiers, such that each of the decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate a decentralized identifier when a user attempts to access user data stored in the decentralized identity store; *see page 5: “Sovrin ledger is...a globally distributed ledger of root identity records maintained by trusted institutions... Sovrin agents are a new type of network service that give Sovrin identity owners (people and organizations) a permanent, privacy-protecting way to perform identity and data management transactions... Sovrin clients are apps...to communicate with Sovrin agents and the Sovrin ledger to conduct identity transactions of all types”, page 7: “Validator nodes run the Plenum consensus protocol to validate new Sovrin transactions. Every “write” to the Sovrin ledger must be sent to a validator node...”, page 9: “Figure 4”, page 12: “Sovrin agents are a solution to the challenge of coordinating messages and state across multiple Sovrin clients operating on multiple edge devices (smartphones, laptops, cars, etc.) This is not dissimilar to other cloud messaging/storage/sharing services such as Apple iMessage, Apple iCloud or Dropbox...”, and page 14: “...create the identity owner’s Sovrin identifier (see the Sovrin Identifiers section)”. These teach that ledger nodes [identity store] do not centrally maintain user information, decentralized storage service is enabled through Sovrin agents and ledger nodes, validator nodes [distributed ledger] is used to validate [verify or authenticate] user data access/transactions and users using decentralized identifiers
determine that data is to be channeled between one of the decentralized identity store and a computing system associated with the decentralized identifier; *see page5 (discusses clients conducting transactions), Fig.3 / page7 (shows clients write to/read from various nodes [store], and indirectly teaches client determining that data is to be channeled; “3. Push subscriptions” teach determining specific ledger events/data to be channeled to subscribers), page19 (discusses notifications sent regarding ledger events/identity record updates to subscribers/identity owners, and indirectly teaches step of determining data is to be channeled executed prior to notifications being sent)
in response to determining, ..., select one of the plurality of decentralized identity stores to communicate with in order to channel the data; and *see Fig.3 / page7 (shows clients write to/read from specific nodes [selected store]; “Hot standbys” teach selecting observer nodes to function as validator node and serve write requests [channel data], in response to determining validator node is unavailable; “Push subscriptions” teach selecting observer nodes to channel 
channel the data between the selected decentralized identity store and the computing system associated with the decentralized identifier. *see page5 (clients conducting transactions), Fig.3 / page7 (shows clients write to/read from various node and teaches data channeled between nodes [store] and clients [computing system], “Push subscriptions” teach data channeled between nodes and subscribers [computing system]), page19 (discusses subscribers receiving notifications regarding ledger events/identity record updates through observer nodes, which teaches step of channeling data)

Reed does not explicitly teach “…monitor latency in interfacing with... ...based on the monitored latency of each of at least some of the plurality of decentralized identity stores, selecting...” 
However, Bi teaches … monitor latency in interfacing with... *see page5 (discussing latency, distance between connected peers, round-trip-time/RTT), page6 (“...Refresh the list of neighbors when new nodes are found or old nodes are lost, and refresh each neighbor’s latency value via RTT measurement” teaches monitoring RTT [latency] in interfacing with plurality of neighbors [stores])
...based on the monitored latency of each of at least some of the plurality of decentralized identity stores, selecting... *see page6 (“...Sort the neighbors in the list by its latency value, with the smaller values first... Send 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reed to incorporate the teachings of Bi and enable Reed to monitor latency in interfacing with decentralized stores and select a store to communicate with based on monitored latency, as doing so would improve the speed of message propagation between a plurality of connected nodes (Bi, page2).

Regarding claim 2,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed as modified by Bi further teaches The computing system in accordance with Claim 1, wherein performance of the determination that the data is to be channeled, the selecting of one of the plurality of decentralized identity stores, and the channeling of the data are repeated for each of a plurality of data. *see Reed:pages5,7,19 (Examiner notes that claim 2 appears to simply repeat steps of determining, selecting and channeling as specified in claim 1 for a plurality of data and hence the same rejection applies); Also see Bi:Abstract (“method that selects a node's closest neighbors to make messages propagate in the whole network”), Bi:page2 (“Each node receives the transaction request message, updates its own copy of the ledger, and passes on the message to nearby nodes”) and Bi:pages5-6

Regarding claim 3,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Reed further teaches The computing system in accordance with Claim 2, wherein different decentralized identity stores are selected comparing different data of the plurality of data. *see Fig.3 / page7 (shows clients write to validator nodes and read from observer nodes [store], “Every “write” to the Sovrin ledger must be sent to a validator node”), page21 (discusses public claims stored on the Sovrin ledger and private claims stored off-ledger by Sovrin agent); These indirectly teach different nodes [stores] selected based on type/attributes of the data

Regarding claim 4,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the channeling of the data comprising writing the data to the selected decentralized identity store. *see Fig.3 / page7 (shows clients write to validator nodes)

Regarding claim 5,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the channeling of the data comprising reading the data from the selected decentralized identity store. *see Fig.3 / page7 (shows clients read from observer nodes [store])

Regarding claim 6,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, wherein third parties can use the decentralized identity to at least conditionally access the data of one or more of the plurality of decentralized identity stores. *see page7 (“2.Hot standbys... 3.Push subscriptions” discusses subscribers/actors [third parties] being able to subscribe to [conditionally access] data from observer nodes, via stewards [decentralized identity])

Regarding claim 7,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the data comprising user data of the decentralized identity. *see page20 (“...attributes of their identities—personal data, credentials, awards, degrees, etc.” discusses user data of identity owners [decentralized identity]), page21 (discusses private claims containing PII/personally-identifiable information) 

Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 9,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 8 above.
Reed as modified by Bi further teaches The method in accordance with Claim 8, the data being first data, the selected decentralized identity being a first selected decentralized identity, the method further comprising: determining that second data is to be channeled between one of the decentralized identity store and the computing system; in response to determining that the second data is to be channeled between one of the decentralized identity store and the computing system, based on the monitored latency, selecting a second decentralized identity store to communicate with in order to channel the second data; and channeling the second data between the second decentralized identity store and the computing system. *see Reed:pages 5,7,19 (Examiner notes that claim 9 appears to simply repeat steps of determining, selecting and channeling data as specified in claims 1-2 and 8 for a second data and hence the same rejection applies), Also see Bi:Abstract (“method that selects a node's closest neighbors to make messages propagate in the whole network”), Bi:page2 (“Each node receives the transaction Bi:pages5-6

Regarding claim 10,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Reed further teaches The method in accordance with Claim 9, the channeling of the first data comprising reading data from the first decentralized identity store, the channeling of the second data comprising writing data to the second decentralized identity store. *see Fig.3 / page7 (shows read [channeling first data] from observer nodes [first...store] and write [channeling second data] to validator nodes [second...store])

Regarding claim 11,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Reed further teaches The method in accordance with Claim 9, the first selected decentralized identity store and the second decentralized identity store being different decentralized identity stores of the plurality of decentralized identity stores. *see Fig.3 / page7 (shows observer nodes [first...store] and validator nodes [second...store]).



Claim 13 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 14 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 20 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
NPL-Medium_DIF (Decentralized Identity Foundation, “The Rising Tide of Decentralized Identity”, 11 Oct 2017) discloses an end-to-end view of the technical components within an unified decentralized identity ecosystem.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145